     TONI H. WHITE (SBN 210119)
 1   ATTORNEY AT LAW
 2
     P.O. BOX 1081
     El Dorado, CA. 95623
 3   (530) 885-6244
 4   Attorney for Defendant
     DAISY GONZALEZ
 5
                           IN THE UNITED STATES DISTRICT COURT
 6                       FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8                                              )       No. 2:18-CR-00038 TLN
     UNITED STATES OF AMERICA,
                                                )
 9                                              )
            Plaintiff,                          )       STIPULATION AND ORDER TO
10                                              )       CONTINUE STATUS CONFERENCE
     v.                                         )       UNTIL FEBRUARY 6, 2020 AT 9:30 A.M.
11                                              )
     DAISY GONZALEZ,                            )
12                                              )
                                                )
13          Defendant.                          )
                                                )
14                                              )
                                                )
15

16

17
                                       STIPULATION

18
            IT IS HEREBY STIPULATED AND AGREED between Daisy Gonzalez, the

19
     defendant in this matter, by and through her defense counsel, Toni White, and the United

20
     States of America, by and through its counsel, Assistant U.S. Attorney Justin Lee, that

21
     the status conference presently set for January 30, 2020, should be continued to February

22
     6, 2020, at 9:30 a.m. and that time under the Speedy Trial Act should be excluded from

23
     January 30, 2020 through February 6, 2020.

24
            The defense received 280 pages of additional information through defense

25
     investigation efforts on January 24, 2020 and needs time to review them. Discovery

26
     associated with this case includes over 14,000 pages and hours of audio discovery. All of

27
     this discovery has been produced directly to defense counsel. Defense counsel needs
     additional time to continue to review the new information gained through defense
28

                                                    1
 1   investigation, discovery, communicate with the Government and her client, discuss
 2   possible resolution and prepare for trial. The continuance is necessary to ensure
 3   continuity of counsel and for defense preparation.       Accordingly, the time between
 4   January 30, 2020 and February 6, 2020, should be excluded from the Speedy Trial
 5   calculation pursuant to Title 18, States Code, Section 3161(h)(7)(B)(iv) and Local Code
 6   T-4 for defense preparation. The parties stipulate that the ends of justice served by
 7   granting this continuance outweigh the best interests of the public and the defendant in a
 8   speedy trial. 18 U.S.C. §3161(h)(7)(A).      AUSA Justin Lee has authorized defense
 9   counsel Toni White to sign this pleading for him.
10
     Dated: January 27, 2020                                U.S. ATTORNEY
11
                                                     by:    /s/ Justin Lee__
12                                                          JUSTIN LEE
                                                            Assistant U.S. Attorney
13
                                                            Attorney for the Government
14

15
     Dated: January 27, 2020                                /s/ Toni White
16                                                          TONI WHITE
                                                            Attorney for Defendant
17
                                                            Daisy Gonzalez
18

19
                                            ORDER
20

21

22
     IT IS SO FOUND AND ORDERED this 28th day of January, 2020.
23

24

25

26
                                                     Troy L. Nunley
27                                                   United States District Judge
28

                                                 2
